Title: To James Madison from George Joy, 31 May 1809 (Abstract)
From: Joy, George
To: Madison, James


31 May 1809, London. Has read the parliamentary debates on the Erskine agreement, which “are best reported in the Chronicle.” No doubt JM is better informed “than we can be here.” Encloses a copy of the instructions accompanying the 26 Apr. revision of the orders in council, as well as his letter to Canning in which Joy expresses his disappointment at the foreign secretary’s adamant stand against rescinding the orders.
